Citation Nr: 0127235	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  95-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to July 1969.  
These matters come to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the cause of the veteran's death and denied entitlement to 
Dependency and Indemnity Compensation based on the provisions 
of 38 U.S.C.A. § 1318 (West 1991).  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

This case was previously before the Board in June 1998 and 
March 2000, at which times it was remanded to the RO for 
additional development.  Based on review of the evidence of 
record, including the development obtained as a result of the 
prior remands, the Board finds that an additional remand is 
required in order to resolve the issue on appeal.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision the Federal Circuit directed VA 
to conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  


REMAND

The veteran died on October [redacted], 1994, from acute 
heroin/cocaine intoxication, which was determined as the 
result of an autopsy.  At the time of his death he was rated 
100 percent for post-traumatic stress disorder (PTSD).  The 
appellant contends that the veteran's abuse of heroin and 
cocaine, which lead to his death, was secondary to the 
service-connected PTSD.  

The veteran's service records, including his discharge 
certificates, indicate that his military occupational 
specialty (MOS) was radio operator.  His principal duties 
included those of a radio operator and a tuba player.  His 
military education consisted of the radio operator course and 
basic airborne training.  The records do not indicate that he 
completed Ranger or other specialized combat training.

The veteran served in Vietnam from June 1968 to July 1969 as 
a radio operator.   From June 1968 to January 1969 he was 
assigned to the 723rd Signal Company, 173rd Airborne Brigade.  
In January 1969 he was assigned to the "F" Company, 58th 
Infantry, 101st Airborne Brigade; in February 1969 he was 
assigned to the "L" Company (Ranger), 75th Infantry; and in 
May 1969 he was assigned to "B" Troop, 2nd Company, 17th 
Cavalry Division, 101st Airborne Brigade.  His personnel 
records show that he was a hospital patient from November 26 
to December 18, 1968, apparently for malaria, and that for 
the last several weeks of his tour in Vietnam he was serving 
a sentence imposed by court martial.  While in Vietnam he 
participated in the Vietnam Counteroffensive Phase IV, the 
Vietnam Counteroffensive Phase V, and an unannounced 
campaign.  The records do not indicate that he participated 
in those campaigns in a combat, rather than a combat support, 
role.  He received the National Defense Service Medal, a 
parachutist badge, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal with device.  He received 
no medals or citations indicative of combat service, such as 
the Combat Infantryman Badge.

The service medical records show that on his separation 
examination in September 1969, the veteran reported having 
frequent trouble sleeping and frequent or terrifying 
nightmares.  The examiner noted that the veteran had had 
insomnia and nightmares while in Vietnam.  The veteran also 
reported that he had been permanently suspended from school 
(prior to service) because of a fight with a teacher.  The 
examiner noted that the psychiatric findings were abnormal, 
explained as aggressiveness.  

The veteran's discharge from active service was originally 
under "other than honorable conditions."  Prior to discharge 
he had been convicted by special court martial of willfully 
disobeying a lawful order from his sergeant to report for an 
ambush patrol, for which his sentence included 30 days hard 
labor without confinement.  In a subsequent special court 
martial he was convicted of willfully disobeying a lawful 
order from his sergeant to go on a detail to fill sandbags, 
as a result of which he was sentenced to six months of 
confinement at hard labor.  He was confined from May 26, 
1969, to July 26, 1969, following which he was separated from 
service.  In 1978, his discharge was upgraded from 
undesirable to under honorable conditions.

When the veteran initially claimed entitlement to VA 
compensation benefits in September 1979, he did not mention a 
psychiatric disorder, nor did he mention one when he again 
applied in March 1984.  In a July 1984 statement his spouse, 
the appellant, stated that since returning from Vietnam the 
veteran had "done drugs or drank alcohol, or both."  She 
asserted that he was entitled to compensation due to his 
problems with drugs and alcohol and nightmares.  She also 
asserted that while in service he had worked for the "CID" 
and special services, and that he had been shot at and 
chased, none of which is support by the record.   

Beginning with a VA Agent Orange examination in June 1984, 
the veteran reported having engaged in combat as a Ranger 
while in Vietnam.  Although multiple medical reports indicate 
that he had described his Vietnam experiences, the medical 
records do not provide details regarding his claimed 
stressors.  During a March 1986 VA psychiatric examination he 
reported that his friends "got wasted," that he had attempted 
to kill a major because the major had killed some of his 
friends, and that he had been mistreated while incarcerated.  
He did not report having seen his friends killed, or 
otherwise having been exposed to imminent harm.  The examiner 
indicated that the veteran had described "in general" a 
number of traumatic events, but the examiner did not provide 
a description of those events.  The veteran also described a 
long history of assaultive behavior and drug and alcohol 
abuse.  The examiner found that the veteran probably had 
post-traumatic stress disorder (PTSD) and an underlying 
personality disorder with mixed features.  The examiner 
recommended that the veteran's records be reviewed prior to 
confirming the diagnoses.

During a May 1986 VA psychiatric examination the veteran 
reported that he had been suspended from school due to an 
altercation with a teacher, after having failed two years of 
school.  He also reported that while in service he had 
attempted to kill a major because the major had called in an 
air strike that had resulted in the deaths of his friends.  
He told the examiner that his incarceration in service was 
due to his attempt to kill the major, but this is not 
consistent with the service records which show that he was 
court martialed for failure to obey orders, not for an 
attempt to kill an officer.  He stated that he had 
"flashbacks" of events that occurred in Vietnam, describing 
the "flashbacks" as a period of staring off into space as if 
in a trance.  He again reported a long history of assaultive 
behavior, drug and alcohol abuse, and serious depression with 
multiple suicide attempts.  The examiner found that the 
veteran's symptoms met the criteria for a diagnosis of PTSD, 
delayed, that had been continuous since his traumatic 
experiences in Vietnam.  The examiner also indicated that the 
veteran's drug abuse and alcoholism were secondary to PTSD, 
although there is evidence that they began while he was in 
Vietnam.  

The RO originally denied entitlement to service connection 
for PTSD in October 1986 because the veteran's service 
records did not show that he served in combat, and none of 
his claimed stressors were corroborated.  During a December 
1986 hearing he testified to having served in combat for 10 
or 11 months while in Vietnam, but he denied having 
parachuted while there.  He stated that he had received 
reconnaissance training while in Vietnam and had participated 
in search and destroy missions and "POW snatch recon."  He 
indicated that 350 unarmed civilians had been killed as the 
result of artillery fire, but did not describe his own 
participation in that event.  He denied that that occurrence 
had bothered him, and indicated that he was not aware of what 
had happened until years later.  He described in detail his 
attempts to kill the major, and stated that he was very proud 
of himself for having made the attempts and gotten away with 
it.  He also provided a very long and disjointed description 
of an event in which his unit came under friendly fire, but 
did not describe any contact with enemy forces.  None of 
these claimed incidents is corroborated.  

During a February 1987 VA examination the veteran reported 
that he started using opium while in Vietnam, and that he 
continued using heroin for some years after separation.  He 
continued to use alcohol and various other drugs since 
service.  The examiner diagnosed PTSD, alcohol abuse, and a 
personality disorder with antisocial and histrionic features.  
After considering the prior diagnoses of PTSD and the 
testimony provided by the veteran in December 1986, a board 
of three psychiatrists confirmed the diagnosis of PTSD in 
April 1987.  The psychiatrists also provided the opinion that 
the veteran's substance abuse or dependence could be a 
consequence of his "traumatic experiences."

In a May 1987 rating decision the RO granted service 
connection for PTSD based on the veteran's reported 
stressors, without having obtained verification of the 
claimed stressor events and even though some of the veteran's 
accounts did not appear credible.  

VA medical records, including those of numerous 
hospitalizations and additional VA psychiatric examinations, 
indicate that the veteran continued to demonstrate the 
symptoms of PTSD; possible bipolar disorder; alcoholism and 
multiple substance abuse; and antisocial, histrionic, and 
narcissistic personality disorders.  He had a long history of 
drug abuse, including intravenous drug abuse; aggressive and 
violent behavior; social isolation; and a poor work record.  
Although the veteran attributed all of his behavioral and 
social problems to his Vietnam service, there is no 
indication that his service records were reviewed in 
conjunction with his treatment or examination at any point in 
time.  

The medical records include numerous references to the 
veteran having served in combat in Vietnam, including long-
range reconnaissance patrols, which is not supported by his 
service records.  He repeatedly reported having been a Ranger 
for the 14 months that he was in Vietnam, which was 
apparently the basis for his "traumatic experiences."  
However, his service records show that he served in Vietnam 
for less than a year, during which he spent periods 
hospitalized and incarcerated, and was assigned to a Ranger 
unit for only a three months.  During a December 1990 
hospitalization he also stated that while in Vietnam he had 
been assigned to a "Special Forces unit answering only to 
General Westmoreland" and that "the Feds are still after me, 
[cause] I was trained as a Ranger and then was gun running 
and drug dealing."  However, his service records don't show 
that he was in a Special Forces unit or that he received 
Ranger or any other specialized combat training; he was 
assigned to a Ranger unit for only three months, during which 
his MOS was radio operator; and he received no medals or 
commendations for combat service.  Additionally, a service 
medical record written in early March 1969, while he was 
attached to the Ranger unit, states that he was to be kept in 
the rear area due to medical problems.  By his own statement, 
he did not parachute while in Vietnam.  Additionally, for 
most of his Vietnam tour he was assigned to a signal company, 
which is not a combat unit.

Prior to his death in October 1994, the veteran was last 
hospitalized in May 1994.  He was hospitalized at that time 
due to severe depression that had worsened over the previous 
two months, and had a history of major depression, ethanol 
abuse, polysubstance abuse, and PTSD.  He was then using 
alcohol and cocaine on a daily basis.  His depression 
improved within two days of being hospitalized, and then 
remained stable.  He denied any suicidal or homicidal 
ideation during the hospitalization, and was discharged 
following improvement in his symptoms.

The veteran continued to receive outpatient treatment 
following the May 1994 hospitalization.  In August 1994 he 
again reported that he had started using drugs while in 
service and had been addicted to alcohol and opiates when he 
was separated from service.  When seen October 18, 1994, for 
a refill of his medications, he denied having any suicidal 
ideas or abusing drugs or alcohol, and was noted to be mildly 
depressed.

The veteran was apparently dropped off in front of a VA 
medical center (MC) on October [redacted], 1994, unconscious and 
unresponsive.  He was revived in the emergency room and 
placed in intensive care, but died the following morning.  
The attending physician noted that the veteran was a known 
drug user, and that on entering the hospital diagnostic 
testing was positive for cocaine, benzodiazepine, and 
opiates.  The death certificate shows that he died October 
[redacted], 1994, due to acute heroin/cocaine intoxication, which was 
determined as the result of an autopsy.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was the principal or contributory cause 
of death.  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that the veteran's abuse of drugs, 
such as heroin and cocaine, which lead to his death, was 
secondary to service-connected PTSD.  The medical evidence 
shows that in addition to the diagnosis of PTSD, which was 
initially documented in 1984, and was one of multiple 
psychiatric diagnoses made over the years, the veteran had a 
long-standing history of alcohol and substance abuse, as well 
as personality disorders, which are not subject to service 
connection.  See 38 C.F.R. § 3.303(c).

In regard to substance abuse disability, the United States 
Court of Appeals for the Federal Circuit has stated:

The fact that a veteran both has PTSD and an 
alcohol or drug abuse disability does not mean that 
the veteran can always use the alcohol or drug 
abuse disability to increase his or her rating by 
establishing secondary service-connection for the 
alcohol or drug abuse disability or by using the 
alcohol or drug abuse disability to show the 
increased severity of a service-connected disorder.  
Even if a veteran has PTSD, or some other service-
connected disorder, the VA could conclude that the 
alcohol or drug abuse disability was due to willful 
action, and did not result from the service-
connected disorder.

Allen v. Principi, 237 F.3d 1368, 1378 (Fed. Cir. 2001).  

In this case it is the surviving spouse seeking DIC benefits 
based on the veteran's death from the use of drugs (rather 
than the veteran seeking compensation benefits for a 
disability based on his own substance abuse as was the case 
in Allen).  Nevertheless, it is necessary to determine 
whether the substance abuse was a primary disorder or 
secondary to his PTSD.  Although there is medical evidence 
indicating that the veteran had a substance abuse disorder 
dating back to service, long before there was any diagnosis 
of PTSD, there also is medical evidence relating the two.  
Thus, in order to determine whether substance abuse was 
caused or aggravated by the service-connected PTSD, the Board 
finds that remand of the case for the following additional 
development is required:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in the new law and 
regulations are satisfied.  Duty to 
Assist, 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2.  The RO should refer the case, for an 
opinion, to a board-certified 
psychiatrist, preferably who did not 
treat or examine the veteran.  The claims 
files must be made available to the 
psychiatrist, who must review the 
complete record including this entire 
remand.  The review of the record and 
remand should be acknowledged in the 
report.

Based on the evidence of record and sound 
medical principles, the psychiatrist 
should provide an opinion on whether the 
service-connected PTSD, with 
consideration of the stressors consistent 
with the service department evidence and 
not just the veteran's allegations, 
caused or aggravated the veteran's 
substance abuse.  The psychiatrist must 
be mindful of the fact that although 
service connection was granted for PTSD, 
the record does not show that the veteran 
engaged in combat with the enemy and does 
not corroborate his various claimed 
stressors.  His service records show that 
he served in Vietnam as a radio operator 
and that for a few months he was attached 
as a radio operator to a Ranger unit.  He 
was court martialed for having disobeyed 
orders and was incarcerated in Vietnam 
for the last several weeks of his tour 
there.  In assessing whether his drug 
abuse was caused or was permanently 
worsened as a result of PTSD, the 
examiner should not base any such opinion 
on unsupported or inaccurate history such 
as that the veteran engaged in covert 
operations, was trained as a Ranger, 
served in Vietnam for two years, or was 
attached to a Special Forces (Green 
Beret) unit.  The psychiatrist should 
address the following specific matters: 
(1) Since the record shows that the 
veteran used drugs while in Vietnam 
and/or not long after his return from 
Vietnam, is it at least as likely as not 
that PTSD caused the veteran to 
involuntarily use drugs; (2) if it is not 
at least as likely as not that PTSD 
caused the veteran to involuntarily use 
drugs, is it at least as likely as not 
that PTSD caused a permanent increase in 
the veteran's use of drugs and that such 
increase resulted in his death from acute 
heroin/cocaine intoxication, classified 
as accidental on the death certificate.  
If the above questions can be answered 
only by resort to speculation, the 
psychiatrist must so state.  The 
psychiatrist should provide an 
explanation for the conclusions reached.  

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the appellant, 
that all available evidence designated by 
the appellant has been obtained, and that 
the appellant has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that the requested 
opinion is in compliance with the 
directives of this remand and, if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, with 
consideration of VAOPGCPREC 7-99; 
VAOPGCPREC 2-98; see Barela v. West, 11 
Vet. App. 280 (1998). If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


